Citation Nr: 1547415	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-44 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent for type II diabetes mellitus.

2. Entitlement to an initial rating higher than 10 percent for hypertension as secondary to type II diabetes mellitus.

3. Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD) prior to December 20, 2013 and a rating higher than 50 percent thereafter.

4. Entitlement to an earlier effective date prior to June 23, 2011, for the granting of service connection for diabetic retinopathy.

5. Entitlement to a compensable rating for bilateral hearing loss.

6. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to type II diabetes mellitus.

7. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The May 2008 rating decision granted service connection for type II diabetes mellitus, hypertension and PTSD, assigning an initial evaluation of 20 percent for type II diabetes mellitus, 10 percent for hypertension and t10 percent for PTSD all effective January 8, 2007.  The May 2008 rating decision, in part, also denied service connection for diabetic retinopathy, peripheral neuropathy, and bilateral upper and lower extremities.  The Board notes that the May 2008 rating decision granted service connection for hearing loss, but the Veteran limited his issues to those identified above.  He then filed a claim for an increased rating for bilateral hearing loss in May 2010, which was denied in the August 2010 rating decision.  The Veteran then timely appealed this rating decision.

During the pendency of this appeal, in April 2015, the RO granted service connection for diabetic retinopathy with an initial 0 (noncompensable) rating effective June 23, 2011.  The RO also increased the Veteran's rating for PTSD to 50 percent effective December 20, 2013.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

In October 2015, the Veteran withdrew all his claims currently on appeal.


CONCLUSIONS OF LAW

The criteria are met for withdrawal of entitlement to an initial rating higher than 20 percent for type II diabetes mellitus, entitlement to an initial rating higher than 10 percent for hypertension as secondary to type II diabetes mellitus, entitlement to an initial rating higher than 10 percent for PTSD prior to December 20, 2013 and a rating higher than 50 percent thereafter, entitlement to an earlier effective date prior to June 23, 2011, for the granting of service connection for diabetic retinopathy, entitlement to a compensable rating for bilateral hearing loss, entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to type II diabetes mellitus, and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to type II diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2015).  In a written October 2015 statement, the Veteran withdrew from appeal all pending claims since he was granted a combined rating of 100 percent disability.  Accordingly, this appeal is dismissed.


ORDER

This appeal is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


